DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 01/24/2022.
No claims have been amended. 
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
Applicant argued in its Remarks pages 5-6 that, for claim 1, while Zhou Hua mentions determining a transmission beam based on whether spatial relation for PUCCHs are provided, there is no mention or suggestion of determining a transmission beam after determining that the UL resource is not configured with a pathloss reference RS resource.
Examiner respectfully disagrees. Zhou Hua discloses in paragraphs 0415-0417 that the wireless device may determine a transmission beam (or a spatial domain filter) for a transmission via the PUSCH resource based on at least one of: a DCI format of the DCI, whether spatial relation for PUCCHs are provided (e.g., configured or activated) or not. For the pathloss reference RS resource, Zhou Hua discloses in par. 0398 that each spatial relation information configuration may be identified by a spatial relation information configuration index (or ID) and  parameters of each spatial relation information configuration including a reference signal resource index and a PUCCH path loss reference RS indicator. Therefore, Zhou Hua discloses  determining a transmission beam after determining that the UL resource is not configured with a pathloss reference RS resource. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0196277, hereinafter “Zhou Yan”) in view of Zhou et al. (US 2020/0314664, hereinafter “Zhou Hua”).
For claims 1 and 9, Zhou Yan discloses A method performed by a User Equipment (UE) for Uplink (UL) transmission management in a wireless communication system (FIG. 8 is a signal flow diagram 800 illustrating interactions between a UE 802 and a base station 804; see par. 0110 and Fig. 8), the method comprising: 
determining a default spatial domain transmission filter for an UL resource (At 812, the UE 802 may determine a default beam for the at least one COT based on the set of UL resources or the set of spatial relations; see par. 0113 and Fig. 8) according to at least one Quasi Co-Location (QCL) parameter of a Control Resource Set (CORESET) (the UE receives the information about the selected CORESET(s) or the selected CORESET QCL(s) and use the information to select a default reception beam for communication with the base station; see par. 0069, 0090); and. Examiner’s note: As stated in Applicant’s specification par. 0036, the claimed term “spatial domain transmission filter” is interpreted as equivalent to “beam”.
transmitting the UL resource by applying the default spatial domain transmission filter (The UE 802 may communicate with the base station 804 based on the set of UL resources and/or the set of spatial relations based on the indication; see par. 0118 and Fig. 8).
Zhou Yan does not explicitly disclose after determining that the UL resource is not configured with a spatial domain transmission filter and a pathloss reference Reference Signal (RS) resource. Zhou Hua discloses after determining that the UL resource is not configured with a spatial domain transmission filter (the wireless device may receive a DCI indicating an uplink grant of a PUSCH resource. The wireless device may determine a transmission beam (or a spatial domain filter) for a transmission via the PUSCH resource based on at least one of: a DCI format of the DCI, whether spatial relation for PUCCHs are provided (e.g., configured or activated) or not, whether the wireless device is in a RRC connected state or not, whether the second parameter indicates that a default beam is used for PUSCH transmission…; see Zhou Hua par. 0417, 0415) and a pathloss reference Reference Signal (RS) resource (each spatial relation information configuration may be identified by a spatial relation information configuration index (or ID). Parameters of each spatial relation information configuration may comprise: a serving cell ID; a reference signal resource index; a PUCCH pathloss reference RS indicator; a P0 value for PUCCH transmission; and/or a close loop power control identifier; see Zhou Hua par. 0398). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhou Hua's arrangement in Zhou Yan's invention to improve uplink transmission throughput and/or uplink transmission latency; see Zhou Hua par. 0414). 
Specifically for claim 9, Zhou Yan discloses A User Equipment (UE) for Uplink (UL) transmission management in a wireless communication system, the UE comprising: a memory; and at least one processor coupled to the memory, the at least one processor being configured to (The method may be performed by a UE or a component of a UE (e.g., UE 102, 350, 702, 802, 1350, 1950; the apparatus 1002/1002'; the processing system 1114, which may include the memory 360 and which may be the entire UE 350 or a component of the UE 350, such as the TX processor 368, the RX processor 356, and/or the controller/processor 359); see par. 0119 and Fig. 9).
For claims 5 and 13, Zhou Yan discloses The method of claim 1, wherein the UL resource is a Physical Uplink Control Channel (PUCCH) resource (In addition to signaling and/or confirmation for selected CORESETs and/or QCLs for determining default receive beam, similar mechanisms may be applied for signaling selected UL resources and/or spatial relations that may be used by a UE for determining a default transmit beam or transmit beams. UL resources may include SRS/PUCCH/PUSCH; see par. 0090).
For claims 6 and 14, Zhou Yan discloses The method of claim 5, further comprising: 
receiving a configuration via Radio Resource Control (RRC) signaling (a resource component 1016 configured receive a control channel or a Radio Resource Configuration (RRC) indicating the dedicated feedback resources for the UE prior to sending the feedback, e.g., as described in connection with 902 of FIG. 9;  see par 0128, 0088); 
determining whether a spatial domain transmission filter set including at least one candidate spatial domain transmission filter for PUCCH transmissions is provided in the configuration (Spatial relations can include spatial relationships for SRS/PUCCH/PUSCH that relate to signal properties of another signal. A default Tx beam can be used by the UE, at times, to transmit PUCCH/PUSCH/SRS; see par. 0090); and 
Zhou Yan does not explicitly disclose determining that the UL resource is not configured with the spatial domain transmission filter when the spatial domain transmission filter set is not provided in the configuration. Zhou Hua discloses determining that the UL resource is not configured with the spatial domain transmission filter when the spatial domain transmission filter set is not provided in the configuration (when the wireless device is in the RRC connected state, the wireless device may not have an activated SRI for PUCCH resources ( e.g., the PUCCH resource with lowest PUCCH resource index). In an example, the wireless device may not have the activated SRI for the PUCCH resources when the wireless device has not yet received the MAC CE activating the SRI for the PUCCH resources comprising the PUCCH resource with lowest PUCCH resource index. The wireless device may not have the activated SRI for the PUCCH resources when the wireless device is performing a RACH-less handover (e.g., based on one or more examples of FIG. 27A and/or FIG. 27B). The wireless device may not have the available or applicable SRI for the PUCCH resources when the wireless device is not configured with one or more SRI configurations (e.g., PUCCH-SpatialRelationinfo) in RRC messages; see Zhou Hua par. 0413). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhou Hua's arrangement in Zhou Yan's invention to improve uplink transmission throughput and/or uplink transmission latency; see Zhou Hua par. 0414).
For claims 7 and 15, Zhou Yan does not explicitly disclose The method of claim 5, further comprising: transmitting, to a Base Station (BS), a UE capability message indicating that beam correspondence is supported by the UE. Zhou Hua discloses The method of claim 5, further comprising: transmitting, to a Base Station (BS), a UE capability message indicating that beam correspondence is supported by the UE (By implementing example embodiments of FIG. 31, the wireless device may correctly determine a transmission beam based on a receiving beam of reception of a DCI from a target gNB. The base station may determine a receiving beam for reception of RRC reconfiguration complete message from the wireless device based on a transmission beam of transmission of the DCI…  In an example, relying on a receiving beam of reception of an uplink grant DCI for determining a transmission beam for PUSCH may not be reliable, when beam correspondence is not supported by a wireless device and/or a base station; see Zhou Hua par. 0446-0447). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhou Hua's arrangement in Zhou Yan's invention to improve uplink transmission throughput and/or uplink transmission latency; see Zhou Hua par. 0414).
Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou Yan and Zhou Hua, and further in view of “Liou” (US 2019/0349964).
For claims 3 and 11, Zhou Yan discloses The method of claim 2, further comprising: 
receiving a configuration via Radio Resource Control (RRC) signaling (a resource component 1016 configured receive a control channel or a Radio Resource Configuration (RRC) indicating the dedicated feedback resources for the UE prior to sending the feedback, e.g., as described in connection with 902 of FIG. 9;  see par 0128, 0088); 
The combination of Zhou Yan and Zhou Hua does not explicitly disclose determining that the SRS resource set is used for a non-codebook-based Physical Uplink Shared Channel (PUSCH) transmission according to the configuration; and determining that the UL resource is not associated with a Channel State Information Reference Signal (CSI-RS) resource according to the configuration. Liou discloses determining that the SRS resource set is used for a non-codebook-based Physical Uplink Shared Channel (PUSCH) transmission according to the configuration (For non-codebook based transmission, the UE can determine its PUSCH precoder and transmission rank based on the wideband SRI given by SRS resource indicator field from the DCI. The UE shall use one or multiple SRS resources for SRS transmission, where the number of SRS resources which can be configured to the UE for simultaneously transmission in the same RBs is a UE capability. Only one SRS port for each SRS resource is configured. Only one SRS resource set can be configured with higher layer parameter usage in SRS-Config set to 'nonCodebook'; see Liou par. 0512, 0619-0620); and determining that the UL resource is not associated with a Channel State Information Reference Signal (CSI-RS) resource according to the configuration (For non-codebook based transmission, the UE can calculate the precoder used for the transmission of precoded SRS based on measurement of an associated NZP CSI-RS resource. A UE can be configured with only one NZP CSI-RS resource for the SRS resource set...For non-codebook based transmission, the UE does not expect to be configured with both spatialRelationinfo for SRS resource and associated CSI-RS in SRS-Config for SRS resource set; see Liou par. 0512, 0514). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Liou's arrangement in Zhou Yan's invention to utilize beamforming in order to improve the signal-to-noise ratio of forward links for the different access terminals (see Liou par. 0032).
For claims 4 and 12, the combination of Zhou Yan and Zhou Hua does not explicitly disclose The method of claim 2, wherein the UL resource and the CORESET are associated with a same Component Carrier (CC). Liou discloses The method of claim 2, wherein the UL resource and the CORESET are associated with a same Component Carrier (CC) (The configuration of the spatial relation between a reference RS and the target SRS, where the higher layer parameter spatialRelationinfo, if configured, contains the ID of the reference RS. The reference RS can be an SS/PBCH block, CSI-RS or an SRS configured on the same or different component carrier and/or bandwidth part as the target SRS; see Liou par. 0528; the UE may not expect to be configured with a search space configured with DCI format 0_0, i.e. dci-Formats is configured as formats0-0-And-1-0, wherein the search space is associated with a CORESET monitored or received in the serving cell; see Liou par. 0561). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Liou's arrangement in Zhou Yan's invention to utilize beamforming in order to improve the signal-to-noise ratio of forward links for the different access terminals (see Liou par. 0032).
Claims 2, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou Yan, Zhou Hua and Liou, and further in view of Grossmann et al. (WO 2021/028059, hereinafter “Grossmann”)
For claims 2 and 10, the combination of Zhou Yan, Zhou Hua and Liou does not explicitly disclose The method of claim 1, wherein the UL resource is a Sounding Reference Signal (SRS) resource included in an SRS resource set that is not configured with the pathloss reference RS resource. Zhou Hua discloses The method of claim 1, wherein the UL resource is a Sounding Reference Signal (SRS) resource included in an SRS resource set (The messages may also be used to update the pathloss reference RS of PUCCH/SRS resources only in a specific UL-BWP. In certain cases, the UE may require that it update the pathloss reference RSs for PUCCH/SRS only within the active BWP or a BWP it might switch to and not for all the PUCCH/SRS in the whole cell; see Grossmann page 30, 4th paragraph) that is not configured with the pathloss reference RS resource (in the case of SRS, there is no list of pathloss reference RSs configured in 3GPP Rel. 15 to be indicated via MAC-CE messages. Each SRS resource set is configured with its own pathloss reference RS parameter. Therefore, for the proposed MAC-CE based update of the pathloss reference RS for the SRS to be used along with pathloss reference RS configuration according to 3GPP Rel. 15, a list of pathloss reference RSs for SRS may be configured; see Grossmann page 39, first new paragraph). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Grossmann's arrangement in Zhou Yan's invention to avoid the frequent re-configuration and explicit indication of the path loss reference using DL RSs when the UE is moving within a cell thereby reducing signaling overhead and latency of pathloss reference RS indication (see Grossmann page 30 last 3 lines from bottom).
For claims 8 and 16, the combination of Zhou Yan, Zhou Hua and Liou does not explicitly disclose The method of claim 1, further comprising: determining a default pathloss reference RS resource for the UL resource by selecting an RS resource with a QCL-type D from a plurality of RS resources indicated by the at least one QCL parameter of the CORESET. Grossmann discloses The method of claim 1, further comprising: determining a default pathloss reference RS resource for the UL resource by selecting an RS resource with a QCL-type D from a plurality of RS resources indicated by the at least one QCL parameter of the CORESET (the UE is configured by the gNB or any other network entity to receive a higher layer parameter to indicate whether the UE shall use the DL RS configured with 'qcl-TypeD' in the TCl-state of a CORESET as the pathloss reference RS of a group of PUCCH resources associated with the CORESET or associated with the same CO RESET group as the CORES ET via higher layer configuration. The parameter may be titled 'pucchGroupingPLRefRSAssumption', for example, and may take values 'enabled' and 'disabled'. When the parameter is set to 'enabled', the UE uses the DL RS configured with 'qclTypeD' in the TCl-state of a CORESET as the pathloss reference RS of a group of PUCCH resources associated with the CORESET or associated with the same CORESET group as the CORESET via higher layer configuration; see Grossmann page 33 section “Implicit pathloss reference RS derivation for grouped PUCCH resources”). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Grossmann's arrangement in Zhou Yan's invention to avoid the frequent re-configuration and explicit indication of the path loss reference using DL RSs when the UE is moving within a cell thereby reducing signaling overhead and latency of pathloss reference RS indication (see Grossmann page 30 last 3 lines from bottom).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415